DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, lines 6-7, there is no antecedent basis for “the wiper arm”.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland (WO publication 2017/140343).
	The publication to Boland discloses the invention as is claimed.  Boland discloses a wiper system (1, fig. 1) for a motor vehicle.  Such system comprises a wiper blade (2), a slider (9, fig. 7) attached to a wiper blade element (shown but not numbered in fig. 7) of the wiper blade, an adapter (10) pivotally connected to the slider and formed with a receptacle that receives a wiper rod (8) of a wiper arm therein. A functional element (20, fig. 1) is arranged on the wiper rod covering the adapter.  The functional element is attached to the wiper rod via an attachment device (24, fig. 8). 
	With respect to claim 12, the functional element (20) of Boland is deemed a wind deflector, at least as far as defined.  Any air or wind flowing thereover will be deflected.
	With respect to claim 15, the adapter (10) is connected at a free end of the wiper rod (8, fig. 3).  The functional element is connected to a length area of the wiper rod that is spaced from such free end as can be seen in figure 1.
	With respect to claim 16, the functional element is deemed to extend up to a spring case (7, fig. 9) of the wiper arm.
	With respect to claim 17, at least the left end of the functional element (fig. 9) is deemed to terminates at a distance from or before the spring case (7), at least as far as defined.
	With respect to claim 19, the adapter (10, fig. 5) includes a locking device in the form of protruding end of member (13) for fixing the wiper rod to the adapter by engaging hole (14) of the rod.  The tongue of the member (13) is deemed an actuating element for detaching the locking device.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink et al (US patent 6,499,179).
	The publication to Fink discloses the invention as is claimed.  Fink discloses a wiper system (fig. 1) for a motor vehicle.  Such system comprises a wiper blade (9), a slider (7) attached to a wiper blade element (shown but not numbered in fig. 3) of the wiper blade, an adapter (25, fig. 3) pivotally connected to the slider via a pin (shown but not numbered fig. 3) and formed with a receptacle that receives a wiper rod (3,5,6,8) of a wiper arm (1,3,5,6,8) therein. A functional element (12, fig. 1) is arranged on the wiper rod covering the adapter (fig. 2).  The functional element is attached to the wiper rod via an attachment device at axis (13, fig. 1).  The functional element includes a wind deflector surface (17, fig. 3).  The functional element further includes a cleaning device (29, fig. 3) integrated therein.
With respect to claim 15, the adapter (25) is connected at a free end of the wiper rod (8, fig. 3).  The functional element is connected to a length area of the wiper rod that is spaced from such free end as can be seen in figure 1.
	With respect to claim 16, the functional element is deemed to extend up to a spring case (1, fig. 1) of the wiper arm.
	With respect to claim 17, at least the left end of the functional element (fig. 1) is deemed to terminates at a distance from or before the spring case (1), at least as far as defined.

Allowable Subject Matter

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
13 December 2022